Citation Nr: 1753257	
Decision Date: 11/20/17    Archive Date: 12/01/17

DOCKET NO.  11-21 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to an evaluation in excess of 50 percent for dysthymia, prior to November 15, 2016.  

2. Entitlement to an evaluation in excess of 70 percent for dysthymia, as of November 15, 2016.  

3. Whether severance of service connection for erectile dysfunction based on clear and unmistakable error (CUE), effective October 1, 2016, was proper.       

4.  Whether severance of special monthly compensation, effective October 1, 2016, was proper.  

5. Entitlement to restoration of a 60 percent disability evaluation for prostatitis, chronic recurrent.  

6. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).      


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

C. O'Donnell, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from March 1969 to March 1993.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which, in pertinent part, increased the Veteran's rating for his service-connected dysthymia from 10 percent to 30 percent disabling, and a September 2016 rating decision that severed service connection for erectile dysfunction, entitlement to Special Monthly Compensation (SMC), and reduced the Veteran's evaluation for service-connected prostatitis from 60 to 20 percent disabling.  

In August 2014, the Board denied the Veteran entitlement to an increased evaluation in excess of 30 percent for his service-connected dysthymia, and remanded the issue of TDIU.  The Veteran appealed the decision to the United States Court of Appeals for Veteran's claims (Court).  In a November 2015 memorandum decision, the Court vacated the Board's decision and remanded the matter back to the Board.  

This claim was remanded for further development by the Board in September 2016 to afford the Veteran a new examination with regard to his service-connected dysthymia.  That development has been completed and the case has since been returned to the Board for appellate review.  
 
In August 2017, the Veteran submitted a letter contending that his claim was assigned an incorrect docket number, and the proper docket number is [REDACTED]. As that is the docket number assigned to the appeal, the Board finds that the motion for an earlier docket number is moot and is, therefore, dismissed.

In a February 2017 rating decision, the RO assigned a 70 percent evaluation for the Veteran's service-connected dysthymia disability, with an effective date of November 15, 2016.  However, the Veteran is presumed to seek the maximum available benefits, therefore, this issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  


FINDINGS OF FACT

1. For the period on appeal prior to November 15, 2016, the Veteran's dysthymic disorder was productive of occupational and social impairment in most areas.  

2. For the period on appeal from November 15, 2016, the Veteran's dysthymic disorder was not productive of total occupational and social impairment.  

3. In a September 2016 rating decision, the RO severed service connection for erectile dysfunction, effective October 1, 2016, on the basis that the award for service connection for that disability was the product of CUE.  

4. The evidence of record does not show that the RO's award of service-connection for erectile dysfunction was the product of CUE.    

5. As severance of service-connected erectile dysfunction was improper, entitlement to SMC is restored.  

6. As reduction was improper, the 60 percent rating assigned for service-connected prostatitis is restored.  

7. The Veteran's service-connected dysthymia, tinnitus, and prostatitis at least as likely as not render him unable to secure or follow substantially gainful employment.  


CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 50 percent for dysthymic disorder, prior to November 15, 2016, have been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9433 (2016).

2. The criteria for an evaluation in excess of 70 percent for dysthymic disorder, from November 15, 2016, have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9433 (2016).

3. As the September 2016 rating decision awarding service connection for erectile dysfunction under DC 7599-7522 did not contain CUE, the severance of service connection for erectile dysfunction was not proper, and service connection is restored.  38 U.S.C.A. §§ 1110, 1131, 5107, 5109A (West 2014); 38 C.F.R. § 3.105, 3.303 (2016).

4.  The decision to reduce the evaluation for the Veteran's service-connected prostatitis from 60 to 20 percent was not proper; restoration of a 60 percent evaluation is warranted.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.159, 3.344, 4.7, 4.71a, Diagnostic Code 7527 (2016).

5. Entitlement to SMC is restored. 38 U.S.C. § 5197 (West 2014); 38 C.F.R. § 3.105(d) (2016).

6. Resolving reasonable doubt in the Veteran's favor, the criteria for entitlement to a TDIU are met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board has considered the Veteran's claim and decided entitlement based on the evidence or record.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claim.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  Moreover, The Board finds there has been substantial compliance with its September 2016 remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268 (1998)) violation when the examiner made the ultimate determination required by the Board's remand.) 

II. Disability Rating for Service-Connected Dysthymia 

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

When, as here, the Veteran is requesting a higher rating for an already established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

For the period on appeal, the Veteran's dysthymic disorder has been rated under the General Rating Formula for Mental Disorders, 38 C.F.R. § 4.130, DC 9433.  

Pursuant to the rating formula, a 10 percent rating requires occupational and social impairment due to mild or transient symptoms, which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication

A 30 percent rating requires occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent rating requires occupational and social impairment, but with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete task); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is warranted for even greater occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. 

The maximum rating of 100 percent requires total occupational and social impairment due to such symptoms as: grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name. 

The use of the term "such as" in the general rating formula for mental disorders in 38 C.F.R. § 4.130  demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating. See Mauerhan v. Principi, 16 Vet. App. 436, 442   (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Id.   

 In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013), the U.S. Court of Appeals for the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration." "Although the veteran's symptomatology is the primary consideration, the regulation also requires an ultimate factual conclusion as to the veteran's level of [occupational and social] impairment."  Id.   

By way of background, the Veteran filed a claim for entitlement to service connection for dysthymia in November 2008.   In a January 2009 rating decision, the Veteran was granted service connection for dysthymia and assigned a 10 percent evaluation, effective November 10, 2008.  The Veteran did not file a Notice of Disagreement (NOD) within one year of this decision; therefore, the decision became final.  In February 2010, the Veteran filed a claim for an increased rating for his service-connected dysthymia.  In a May 2010 rating decision, the Veteran's evaluation for his service-connected dysthymia was increased to 30 percent.  In August 2014, the Board denied entitlement to an evaluation in excess of 30 percent for the Veteran's dysthymia.  After the Court vacated the Board's August 2014 decision, the Board granted a 50 percent evaluation for dysthymia, effective February 10, 2009.  In a February 2017 rating decision, the Veteran was granted a 70 percent evaluation for dysthymia, effective November 15, 2016.   

A. Entitlement to an evaluation in excess of 50 percent for dysthymia, prior to November 15, 2016.  

Following a review of the evidence of record, the Board finds that a 70 percent rating is warranted for the time period on appeal.

In February 2010, the Veteran was committed to a mental health hospital for a night due to a suicidal threat.  See February 2010 VA Medical Records.   A psychiatric note, written the day after the Veteran was committed to the hospital, indicated that the Veteran had a suicidal ideation with regard to shooting himself, however, the Veteran reported that he had no intent to follow through with such action.  The Veteran reported that, the prior day, he had threatened his life, which resulted in the police coming to his house after his wife called them when she found a gun next to him.  The Veteran had reportedly contacted his son telling him of his plan to commit suicide.  When the police arrived, the Veteran told them "Why don't you just shoot me and take me out of my misery."  

The Veteran reported to the treating psychiatrist that he was working and was able to sustain his normal daily activities.  The Veteran stated that he was looking forward to retirement because his job at the post office was not rewarding.  The psychiatrist noted that the Veteran was very pleasant and cooperative, and his thoughts were organized.  The Veteran answered questions appropriately and was well oriented to person, place, and time.  The Veteran did not have a deficiencies in attention, recollection, or short and long-term memory.  The Veteran denied having hallucinations or delusions, as well as suicidal or homicidal ideations.  Additionally, in a September 2010 treatment note, the Veteran's psychologist stated that the Veteran was fairly depressed, angry, withdrawn, and suspicious of others.  

In March 2010, the Veteran was afforded a VA examination with regard to his mental health condition.  The examiner noted that the Veteran appeared clean, with good hygiene, and was appropriately dressed.  His speech was clear and he was cooperative, friendly, relaxed and attentive.  The Veteran was well oriented to person, place and time, and his thought process was unremarkable.  The examiner noted that the Veteran possessed good judgment and insight.  The Veteran's short-term and long-term memory was normal.  The Veteran reported that he had difficulties sleeping, which caused tiredness.  However, he reported that he could still function on the job.  The Veteran denied experiencing hallucinations, or having obsessive or ritualistic behaviors.  The Veteran reported that he did not have panic attacks, and that he did not have suicidal or homicidal thoughts.  The examiner observed that the Veteran had good impulse control, and noted that he experienced no episodes of violence.  

The Veteran reported that he was employed as a mail handler and had missed over 30 days of work in the past year as a result of headaches and depression.  However, his amount of sick leave taken in the year prior to the examination did not exceed the amount allowed by his employer.  The examiner noted that the Veteran had been working full time and performing work tasks satisfactorily, but that he had missed several days for depression.  The examiner opined that the Veteran's occupational and social impairment was characterized by occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care, and conversation.  

In March 2012, the Veteran was afforded an additional VA examination with regard to his mental health condition.  The Veteran reported that he had a moderate amount of stress due to marital conflicts.  The Veteran reported that he had been married for approximately 18 years and that he had three children from a prior marriage, with whom he reported he remained in contact, along with other members of his extended family.  The Veteran denied that he engaged in social activities with friends, acquaintances or co-workers.  However, he reported that he went out to eat with his wife every now and then.  The Veteran reported that he was not working and that he had retired from the postal service in June 2010.  Since retirement, the Veteran reported that he spent his time doing puzzles and working around the house.  He also reported that he enjoyed going fishing every now and then.  The Veteran stated that he was not taking any medications for his mental health problems.  

The examiner noted that Veteran appeared appropriately dressed and clean-shaven.  The Veteran was cooperative and responded to questions in a rapid and brief manner.  The Veteran appeared well oriented to person, place and time, and his concentration, attention, insight, and judgment were intact, as were his short-term and long-term memory. The Veteran described his mood as angry, frustrated and lonely.  The Veteran also reported that he experienced nightmares and had trouble sleeping.  The Veteran reported that he had no legal or behavioral problems since his last VA examination, aside from an incident in which he pointed a gun at his head but his wife came home before he pulled the trigger.  

In May 2016, the Veteran underwent a private psychological examination.  The examiner noted that the Veteran's speech was normal, and he appeared well oriented to person, place, and time.  The Veteran's mood was frustrated, angry and sad when discussing the symptoms of his dysthymia.  The Veteran reported that he enjoyed doing jigsaw puzzles, as well as fishing either alone or with his wife.  He reported that he did not attend church or belong to any social clubs, and stated that he had no community involvement.  He reported that he occasionally saw his two daughters, and would rarely see his son or other family members.  He stated that his wife primarily does the housework but that he would assist her when asked.  He reported that he was independent with regard to self-care activities, such as bathing, dressing, feeding and ambulation.  Moreover, he reported that he was partially independent with regard to instrumental activities of daily living, stating that he performed household  chores at his wife's discretion, drove a car, but usually had his wife drive because of his anxiety, and made small purchases, but felt anxious dealing with strangers.  The examiner opined that the Veteran had moderate to severe functional impairment.  

The Veteran reported that he did not experience hallucinations or delusions.  He reported that his mood was up and down and that he did not have energy to do much.  He stated that he experienced intermittent symptoms of anxiety and frustration, as well as constant fatigue due to his lack of sleep that he reported was often interrupted by nightmares.  The Veteran stated that he did not experience homicidal or suicidal ideations.  

Upon review of the evidence, and resolving reasonable doubt in favor of the Veteran, the Board finds that a 70 percent rating is warranted because the Veteran's service-connected dysthymia resulted in occupational and social impairment, with deficiencies in most areas.  

With regard to suicidal ideations, the Court in Bankhead v. Shulkin, No. 15-2404 (U.S. Vet. App. May. 19, 2017) specified that VA must not require "more than thought or thoughts to establish the symptom of suicidal ideation," and may not require that the Veteran have been hospitalized or treated on an inpatient basis to establish suicidal ideation.  Id.  Moreover, the Court cautioned VA not to conflate the risk of "suicidal ideation, which VA generally considers indicative of a 70 [percent] evaluation, and his risk of self-harm, the persistent danger of which VA generally considers indicative of a 100 [percent] evaluation." Id.  In this case, the suicidal ideation found throughout the time period on appeal is sufficient to establish the suicidal ideation symptom at a frequency and severity level consistent with a 70 percent rating in the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130.  The Veteran's social impairment as demonstrated by impaired family relations and avoidance, show that when viewed in totality, looking at both social and occupational impairment and the Veteran's history of ongoing symptoms, the Veteran's disability picture more nearly approximates a severity level warranting the 70 percent rating.   

On the other hand, the Veteran's symptoms do not more nearly approximate those contemplated by the 100 percent rating criteria or symptoms of a like kind in terms of frequency, degree, and severity.  In that regard, the Veteran has not displayed gross impairment in thought process or communication, nor has the record shown that he is a persistent danger of hurting himself or others.  Additionally, VA examiners, as well as the May 2016 private clinician, have consistently observed him to be alert and oriented, without evidence of thought disorder or cognitive decline, and with appropriate grooming and hygiene.  Further, the Veteran has not displayed disorientation to time or place, or memory loss for names of close relatives, his prior occupations, or his own name.  

Moreover, the evidence of record discussed above does not reflect total social impairment, which is a requirement for the 100 percent rating criteria.  In that regard the evidence of record demonstrates that the Veteran has maintained familial relationships.  

Based on the foregoing, the Board finds that, although the evidence of record warrants a 70 percent disability rating, the evidence does not more nearly approximate the rating criteria warranting the award of a 100 percent disability rating for the Veteran's service-connected dysthymia.  

B. Entitlement to an evaluation in excess of 70 percent for dysthymia, as of November 15, 2016.  

For the period from November 15, 2016, the Board finds that an evaluation in excess of 70 percent for dysthymic disorder is not warranted.  His current 70 percent evaluation is warranted for occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, or mood.  The next higher rating of 100 percent for total occupational and social impairment is not warranted here.  

During a November 2016 VA examination, the Veteran reported that he had been married for 20 years.  He stated that he had three children from a prior marriage with whom he had somewhat regular contact with.  The Veteran stated that on rare occasions he went fishing with his son-in-law, and that he occasionally attended church on Sundays.  The examiner noted that the Veteran appeared adequately groomed, alert and oriented, and had a goal oriented thought process.  The examiner further noted that the Veteran's affect was blunted and his mood was depressed.  Moreover, the examiner reported that the Veteran experienced no psychotic symptoms.  The Veteran reported that he had daily thoughts about whether or not life was worth living, but that he had no thoughts or plans to harm himself.  He also reported that he sometimes heard voices of dead people when he was asleep and sometimes when awake.  

The November 2016 VA examiner did not find total occupational and social impairment; instead, the examiner specified that the Veteran suffered from persistent depressive disorder which was productive of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.  This is commensurate with the 70 percent rating criteria.  Furthermore, the record reflects that, during the period on appeal, there is no indication in the record that the Veteran was hospitalized or needed any continuous form of treatment for his disability.  To that end, in his November 2016 VA examination, he reported that he was not receiving psychiatric treatment and was not taking any psychotropic medications.   For these reasons, the Board finds that when reasonable doubt is resolved in the Veteran's favor, the symptoms discussed above most closely approximate occupational and social impairment with deficiencies in most areas-the criteria associated with a 70 percent disability rating.  
Importantly, based on the evidence of record, including the November 2016 VA examination, the Board cannot find total social impairment which is required for the next higher rating.  

Overall, the Board finds that the opinion of medical professionals, as well as the Veteran's lay assertions, demonstrate that the Veteran's symptomatology and level of impairment most closely approximates those assigned under a 70 percent evaluation, as was assigned to the Veteran throughout the period on appeal.  See 38 C.F.R. § 4.130, Diagnostic Code 9433.  

III. Severance of Service Connection and SMC

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. § 1110.  Service connection may also be granted where a disability is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310.

Once service connection has been granted, it can be severed only where the evidence establishes that the grant is clearly and unmistakably erroneous (CUE), and only where certain procedural safeguards have been met.  38 C.F.R. § 3.105(d); Stallworth v. Nicholson, 20 Vet. App. 482 (2006).  VA is not limited to the law and the record that existed at the time of the original decision, and a change in medical diagnosis can serve as a basis for severance.  In essence, a severance decision focuses not on whether the original decision was clearly erroneous but on whether the current evidence established that service connection is clearly erroneous. Stallworth, 20 Vet. App. at 488.

CUE is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that, when called to the attention of reviewers, compels the conclusion, to which reasonable minds could not differ, that the results would be manifestly different but for the error.  See Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  To warrant revision of a decision on the ground of clear and unmistakable error in a severance of service connection case, there must have been an error in the adjudication of the appeal that, had it not been made, would have manifestly changed the outcome, i.e., whether, based on the current evidence of record, a grant of service connection would be clearly and unmistakably erroneous.  Stallworth, 20 Vet. App. at 482.

If severance of service connection is considered warranted, a rating proposing the severance must be prepared which sets forth all the material facts and reasons.  The veteran should then be notified, and given 60 days to present additional evidence.  If no additional evidence is received within that period, the final rating action may be taken, effective the last day of the month in which the 60-day period expired.  38 C.F.R. § 3.105(d).

Service connection that has been in effect for a disability for 10 or more years will not be severed except upon a showing that the original grant was based on fraud, or it is clearly shown from military records that the person concerned did not have the requisite service or character of discharge.  The 10 year period will be computed from the effective date of the grant of service connection to the effective date of the rating decision that severs service connection, after compliance with § 3.105(d).

In this case, VA cannot meet the necessary burden to demonstrate that granting service connection for erectile dysfunction, and as a result, entitlement to SMC was the product of CUE.    

Here, the Veteran was granted service connection for prostatitis in a June 1993 rating decision and assigned a noncompensable evaluation.  The Veteran was assigned a 10 percent evaluation in a January 2003 rating decision, with an effective date of May 11, 1999.  Prostatitis increased to 20 percent, effective December 12, 1995 in February 2003 rating decision.  In an August 2014 rating decision, the Veteran was granted service connection for erectile dysfunction, as secondary to his service-connected prostatitis, and assigned a noncompensable rating decision with an effective date of April 30, 2014.  Moreover, the August 2014 rating decision granted the Veteran entitlement to SMC based on loss of a creative organ.  

In a May 2014 rating decision, the RO increased the disability rating for the Veteran's service-connected prostatitis from 20 percent to 60 percent disabling, based on an April 2014 private medical note stating that the Veteran was required to wear absorbent materials that must be changed more than four times per day.  A 60 percent rating represents the highest rating for the Veteran's service-connected prostatitis.  

In a June 2014 VA examination, the examiner reported that the Veteran's adenocarcinoma of the prostate was unrelated to his service-connected prostatitis, in that the Veteran's adenocarcinoma of the prostate did not represent a progression of his service-connected prostatitis.  Moreover, he noted that there were no specific residuals of the Veteran's service-connected prostatitis given that the Veteran's prostate was surgically removed as a treatment of adenocarcinoma of the prostate.  The examiner also noted that the Veteran's condition required absorbent material which must be changed more than four times per day.  With regard to his erectile dysfunction, the examiner opined that the Veteran's erectile dysfunction was related to his prostatectomy for adenocarcinoma of the prostate.  

An August 2015 VA examiner noted that the Veteran wore absorbent materials for his voiding dysfunction that required changing more than four times per day.  The examiner opined that the Veteran's erectile dysfunction was at least as likely as not attributable to a diagnosis of either prostatitis, prostate cancer, or prostate surgical residuals.  The examiner opined that, as a result of the Veteran's erectile dysfunction, he was unable to achieve an erection sufficient for penetration and ejaculation without medication. 

A November 2015 VA examiner, who reviewed the Veteran's claims file but did not conduct an examination on the Veteran, found that the Veteran's voiding dysfunction and incontinence were less likely than not due to the Veteran's service-connected prostatitis.  The examiner then opined that the Veteran's erectile dysfunction was more likely than not related to the Veteran's service-connected prostatitis.  Moreover, the examiner noted that there was no evidence of aggravation of the Veteran's erectile dysfunction from the Veteran's prostatitis.   

As noted above, the standard for severance of service connection due to CUE is a difficult burden to meet, requiring that reasonable minds could not differ on the issue.  Here, the June 2014 VA examiner opined that the Veteran's prostatitis did not cause the Veteran's erectile dysfunction and that his voiding dysfunction was not related to his prostatitis.  The November 2015 VA examiner opined similarly.  However, the August 2015 VA examiner opined that the Veteran's voiding dysfunction and erectile dysfunction was attributable to either his service-connected prostatitis, prostate cancer, or prostate surgical residuals.  Because the evidence is at least in equipoise, it cannot be said that reasonable minds could not differ.  As such, restoration of service connection for erectile dysfunction, and entitlement to SMC is appropriate, effective October 1, 2016 (the date of severance of service connection).

IV. Reduction of 60 Percent Disability Rating for Prostatitis

The law provides that where a rating reduction was made without observance of law, although a remand for compliance with that law would normally be an adequate remedy, in a rating reduction case the erroneous reduction must be vacated and the prior rating restoration.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

The RO must find the following in order to reduce an evaluation: (1) based on a review of the entire record, the examination forming the basis for the reduction is full and complete, and at least as full and complete as the examination upon which the rating was originally based; (2) the record clearly reflects a finding of material improvement; and (3) it is reasonably certain that the material improvement found will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a); Kitchens v. Brown, 7 Vet. App. 320 (1995). 

In Brown v. Brown, the U.S. Court of Appeals for Veterans Claims determined that the provisions of 38 C.F.R. § 3.344(a) only apply where the rating to be reduced has continued for five years or more.  5 Vet. App. 413, 416-19 (1993).  Nevertheless, the Court noted that 38 C.F.R. §§ 4.10, which provides that "[t]he basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment," and 4.2, which provides that "[e]ach disability must be considered from the point of view of the veteran working or seeking work," apply generally to all rating reductions.  5 Vet. App. at 421.  Hence, the Court concluded that "in any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work."  Id. (emphasis added).

Here, the Veteran was awarded service connection for prostatitis in a June 2003 rating decision, and a noncompensable rating was assigned.  An August 2014 rating decision assigned an increased evaluation from 20 to 60 percent for prostatitis, with an effective date of April 29, 2014.  

A September 2016 rating decision reduced the Veteran's evaluation for prostatitis from 60 percent to 20 percent.  The RO found that CUE was present in the assignment of the 60 percent evaluation, in that the criteria and symptoms used to provide the evaluation were based on a non-service connected condition.  The RO stated that the residuals shown on examination were due to the Veteran's status post prostatectomy of adenocarcinoma, and not to his service-connected prostatitis.  The RO further noted that examination indicated that there were no residuals or symptoms attributable to the Veteran's prostatitis, which would warrant a noncompensable evaluation; however, a 20 percent evaluation was assigned by factoring in the symptoms that existed prior to the removal of the Veteran's prostate.  

However, as discussed above, although the June 2014 and November 2015 VA examiners opined that the Veteran's voiding dysfunction was not related to his service-connected prostatitis, the August 2015 VA examiner's opinion as to the cause of the Veteran's voiding dysfunction cannot be clearly determined.  As noted above,  the August 2015 VA examiner opined that the Veteran's voiding dysfunction and erectile dysfunction was attributable to either his service-connected prostatitis, prostate cancer, or prostate surgical residuals.  Thus, the Board finds that, resolving reasonable doubt in favor of the Veteran, the evidence is at least in equipoise as to whether or not the Veteran's symptoms are, in full or at least in part, a result of his service-connected prostatitis.  Further, there is no evidence that the Veteran's condition has improved, nor is it reasonably certain that any material improvement found will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a); Brown, 5 Vet. App. at 421.  To that end, the August 2015 VA examiner noted that the Veteran's voiding dysfunction required changing more than four times per day.  Such symptomatology warrants a 60 percent evaluation.  Notably, a 60 percent evaluation is the highest evaluation for prostatitis.  

In sum, the Board finds that the reduction of the assigned disability rating for the Veteran's prostatitis from 60 percent to 20 percent on the basis of CUE in the rating decision was improper because there was not CUE in the August 2014 rating decision.  Moreover, there is no evidence before the Board that the Veteran's overall disability picture with regard to symptoms related to his service-connected prostatitis has changed.  As such, the Board concludes that restoration of the previously assigned 60 percent disability rating for the Veteran's prostatitis is warranted.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.2600 (e), 4.104, Diagnostic Code 7527 (2016).

V. TDIU

All veterans who are shown to be unable to secure and follow substantially gainful occupation by reason of service-connected disability shall be rated totally disabled. 
A total disability rating for compensation may be assigned, where the schedular rating is less than total, when a veteran is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Nevertheless, even when the percentage requirements are not met, entitlement to a TDIU on an extraschedular basis may be granted in exceptional cases when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).

Entitlement to a total rating must be based solely on the impact of service-connected disabilities on the ability to secure or follow substantially gainful employment.  See 38 C.F.R. § 4.16.  An award of TDIU does not require a showing of 100% unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1385 (2001).  However, an award of a TDIU requires that the claimant show an inability to undertake substantially gainful employment as a result of a service-connected disability or disabilities.  38 C.F.R. § 4.16(b) ("[A]ll veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.").  In determining whether a claimant is unable to secure or follow substantially gainful employment, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91, 57 Fed. Reg. 2317 (1992).

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, entitlement to a TDIU is based on an individual's  particular circumstances.  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, when the Board conducts a TDIU analysis, it must take into account the individual's education, special training, and previous work experience, but not his or her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  See id.  

For the period on appeal, the Veteran is service connected for dysthymia, evaluated as 70 percent disabling; prostatitis, evaluated as 60 percent disabling, effective April 29, 2014 and 20 percent disabling for the period on appeal prior to April 29, 2014; tinnitus, evaluated as 10 percent disabling; erectile dysfunction, evaluated as noncompensable, effective April 30, 2014; and antecedent granulomatous disease, evaluated as noncompensable.  His current combined disability rating is 90 percent.  His combined disability rating for the period on appeal prior to April 29, 2014 was 80 percent.  Thus, throughout the pendency of the appeal, the Veteran met, and still meets, the schedular requirements for TDIU due to service-connected disabilities under 38 C.F.R. § 4.16(a).

The Veteran has a high school diploma.  He reported that after discharge from service, he worked a job as a bus driver for three years and then for the postal service as a mail handler from 1996 until June 30, 2010. 

The Veteran contends that he left his job at the post office in June 2010 as a result of his service-connected dysthymia.  The Veteran stated that his job for the postal service was extremely stressful on account of his anxiety.  The Veteran reported that he was constantly irritable at work as a result of numerous disagreements with his supervisor.  He reported that he would, on occasion, engage in loud arguments with his supervisor due to work disagreements.  The Veteran reported that he would then fill out a sick slip and leave work early.  The Veteran reported that there were days when he had trouble getting out of bed and leaving the house to go to work.  He reported significant trouble sleeping and a poor appetite.  The Veteran stated that it was impossible for him to function when his depression would be bad.  He reported that he was overly anxious when driving a vehicle, and that his wife took over driving duties.  

As for his service-connected prostatitis, the Veteran reported that he constantly needed to use the bathroom, and that he wore Depends.  He reported that his incontinence would constantly affect his work, requiring him to have two to three changes of clothes at all times for when he was unable to make it to the restroom in time.  He reported that he urinated himself approximately once or twice a day when he worked.  With regard to his service-connected tinnitus, the Veteran reported that the constant ringing in his ears caused him frustration and increased his anxiety.  As a result of these service-connected disabilities, the Veteran contends that he is entitled to a TDIU.  

The Veteran was examined by a private psychologist in May 2016 who, after examining the Veteran and reviewing his claims file, opined that the Veteran had a moderate to severe function impairment due to his service-connected disabilities, and that it was more likely than not that he was unable to secure or follow substantially gainful employment as a result of his service-connected psychiatric condition.   

As shown above, the record reflects that the Veteran has significant work-related limitations due to his service-connected dysthymia, tinnitus, and prostatitis.  Notably, the Veteran has been unemployed since June 30, 2010.  The ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; rather, that determination is for the adjudicator.   Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  Here, the Board finds that given the Veteran's lay statements regarding work-related limitations, which the Board finds competent and credible, and the May 2016 private psychologist's opinion that the Veteran has occupational and social impairment in work efficiency that limit his ability to perform occupational tasks, the Board finds that the evidence is at least in equipoise as to whether the Veteran can secure or follow substantial gainful employment.  Accordingly, entitlement to a TDIU is granted.   


ORDER

1. Entitlement to an evaluation in excess of 70 percent for dysthymia, but no higher, prior to November 15, 2016, is granted.  

2. Entitlement to an evaluation in excess of 70 percent for dysthymia, as of November 15, 2016, is denied.  

3. As there was no CUE warranting severance of service connection, restoration of a noncompensable evaluation for erectile dysfunction, effective October 1, 2016, is granted.





	(CONTINUED ON NEXT PAGE)


4. As there was no CUE warranting severance of entitlement to SMC, restoration of a SMC, effective October 1, 2016, is granted.

5. Restoration of the 60 percent disability rating for prostatitis is granted.  

6. Entitlement to a TDIU is granted.    






______________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


